EXHIBIT A
 1                                                           FILED
                                                   2020 JUL 29 01:52 PM
 2                                                     KING COUNTY
                                                  SUPERIOR COURT CLERK
 3                                                        E-FILED
                                                  CASE #: 20-2-11887-7 SEA
 4

 5

 6                         IN THE SUPERIOR COURT FOR THE STATE OF WASHINGTON
                                      IN AND FOR THE COUNTY OF KING
 7
     MICHELLE WISE, individually and on behalf
 8
     of all others similarly situated,                               NO.
 9
                                Plaintiff,                           CLASS ACTION COMPLAINT
10
              v.
11
     RING LLC, a Delaware limited liability
12   company,
13
                                Defendant.
14

15

16            Plaintiff, Michelle Wise (“Plaintiff”), individually and on behalf of all others similarly
17   situated, brings this class action against Defendant Ring LLC (“Ring”), for violations of the
18   Illinois Biometric Information Privacy Act, 740 ILCS 14/1, et seq. (“BIPA”), and alleges as
19   follows:
20                                                 NATURE OF ACTION
21            1.         Plaintiff brings this action for damages and other legal and equitable remedies
22   resulting from the illegal actions of Ring in collecting, storing, and using Plaintiff’s and other
23   similarly‐situated individuals’ biometric identifiers1 and biometric information2 (collectively,
24   “biometrics”), without informed written consent, in direct violation of the BIPA.
25
     1
       A “biometric identifier” is any personal feature that is unique to an individual, including fingerprints, iris scans,
26   DNA, and “face geometry,” among others.
     2
       “Biometric information” is any information captured, converted, stored, or shared based on a person’s biometric
     identifier used to identify an individual.

                                                                                        TERRELL MARSHALL LAW GROUP PLLC
                                                                                             936 North 34th Street, Suite 300
                                                                                             Seattle, Washington 98103‐8869
     CLASS ACTION COMPLAINT ‐ 1                                                           TEL. 206.816.6603  FAX 206.319.5450
                                                                                                 www.terrellmarshall.com
 1           2.          Ring, which was purchased by Amazon in early 2018 for more than $1 billion,

 2   develops and sells Video Doorbells, which are “smart doorbells” that allow homeowners to

 3   remotely communicate with visitors standing near the doorbell. Homeowners can see, hear,

 4   and speak to visitors from the homeowners’ phone, tablet, and PC. In addition to other

 5   features, the Video Doorbell allows homeowners to automatically receive alerts and high

 6   definition, live‐video footage of visitors at their home as soon as the Video Doorbell detects

 7   motion or when visitors press the Video Doorbell. Users also have the option to store and save

 8   video footage of their visitors taken by the Video Doorbell. In addition to Video Doorbells, Ring

 9   develops and sells Stick Up Cams (collectively with Video Doorbells, “Ring Cameras”), which can

10   be placed inside or outside the home and which allow for real‐time mobile notifications, live

11   HD video, and two‐way voice communication between the homeowners and visitors through

12   the Stick Up Cams.

13           3.          In November of 2018, Ring filed patent application material that describes an

14   advanced system of facial recognition that police and other law enforcement personnel can

15   use to match the faces of people walking by Ring Cameras with a photo database of persons

16   who are deemed “suspicious.”3 Ring’s described facial recognition technology would also allow

17   the program to scan anyone passing a home for photos of suspicious people uploaded by a

18   homeowner and, upon a match, the person’s face could be automatically sent to law

19   enforcement.4 Likewise, homeowners can place photographs of other individuals on an

20   authorized persons list.5 Moreover, by compiling videos from separate Ring Cameras located

21   at different angles as visitors walk past, Ring anticipates that its facial recognition software will

22   even be able to identify faces that are partially obscured.6 Jacob Snow, a technology and civil

23
     3
       See Amazon’s Disturbing Plan to Add Face Surveillance to Your Front Door, American Civil Liberties Union (2018),
24   available at https://www.aclu.org/blog/privacy‐technology/surveillance‐technologies/amazons‐disturbing‐plan‐
     add‐face‐surveillance‐yo‐0 (last visited Mar. 20, 2020) (“ACLU Article”).
25   4
       See id.
     5
       See Amazon may want to identify burglars with facial recognition tech, CNN (2018), available at
26   https://www.cnn.com/2018/11/30/tech/amazon‐patent‐doorbell‐facial‐recognition/index.html (last visited Mar.
     20, 2020) (“CNN Article”).
     6
       See ACLU Article.

                                                                                     TERRELL MARSHALL LAW GROUP PLLC
                                                                                          936 North 34th Street, Suite 300
                                                                                          Seattle, Washington 98103‐8869
     CLASS ACTION COMPLAINT ‐ 2                                                        TEL. 206.816.6603  FAX 206.319.5450
                                                                                              www.terrellmarshall.com
 1   liberties attorney with the American Civil Liberties Union, has referred to Ring’s proposed

 2   surveillance system as “Amazon’s Disturbing Plan to Add Face Surveillance to Your Front

 3   Door,”7 and has stated that “[p]eople have the right to go about their daily lives without being

 4   watched and tracked.”8

 5           4.         In the context of Ring’s subpar security and privacy practices, it has come to

 6   light that Ring shares with its employees the video footage captured from all of its customers’

 7   Ring Cameras and uses that footage to bolster Ring’s facial recognition technology. Sources

 8   familiar with Ring’s practices have disclosed that Ring stores the video feeds from its

 9   customers’ Ring Cameras in unencrypted format and allows staff around the world to have

10   essentially unfettered access to these videos.9 In particular, a Ukrainian research team charged

11   with improving Ring’s facial recognition tools as part of its push to turn Ring Cameras into a

12   private surveillance grid (upon information and belief, the surveillance plan Ring proposed in

13   its recent patent filing), has had “virtually unfettered” access to every Ring customer’s camera

14   videos.10 Upon information and belief, Ring has been capturing and using the facial geography

15   of individuals appearing in these videos for years.11

16           5.         In response to these allegations, Ring conceded that it viewed and annotated12

17   certain videos from users who have publicly shared the video on a related Ring application and

18   who have consented to Ring’s use of the videos.13 Regardless of whether Ring received

19   permission from its users to utilize their biometric information to develop its facial recognition

20

21   7
       See id.
     8
       See CNN Article.
22   9
       Whistleblower: Amazon Ring stores your doorbell and home video feeds unencrypted and grants broad
     “unfettered” access to them, BoingBoing.net, available at https://boingboing.net/2019/01/10/surveillance‐a‐go‐
23   go.html (last visited April 15, 2019); For Owners of Amazon’s Ring Security Cameras, Strangers May Have Been
     Watching Too, TheIntercept.com, available at https://theintercept.com/2019/01/10/amazon‐ring‐security‐
24   camera/ (last visited March 20, 2020).
     10
        Id.
25   11
        For Owners of Amazon’s Ring Security Cameras, Strangers May Have Been Watching Too, TheIntercept.com,
     available at https://theintercept.com/2019/01/10/amazon‐ring‐security‐camera/ (last visited Mar. 20, 2020)
26   (“TheIntercept Article”).
     12
        That is, that it drew boxes around or otherwise tagged visitors that appeared in video footage.
     13
        See TheIntercept Article.

                                                                                    TERRELL MARSHALL LAW GROUP PLLC
                                                                                         936 North 34th Street, Suite 300
                                                                                         Seattle, Washington 98103‐8869
     CLASS ACTION COMPLAINT ‐ 3                                                       TEL. 206.816.6603  FAX 206.319.5450
                                                                                             www.terrellmarshall.com
 1   abilities, it never sought – or received – permission from visitors and other non‐customer third‐

 2   parties who appeared in the videos and whose biometric data was taken and used by Ring.

 3          6.         The Illinois Legislature has found that “[b]iometrics are unlike other unique

 4   identifiers that are used to access finances or other sensitive information.” 740 ILCS 14/5(c).

 5   “For example, social security numbers, when compromised, can be changed. Biometrics,

 6   however, are biologically unique to the individual; therefore, once compromised, the individual

 7   has no recourse, is at heightened risk for identity theft, and is likely to withdraw from

 8   biometric‐facilitated transactions.” Id.

 9          7.         In recognition of these concerns over the security of individuals’ biometrics –

10   particularly in the City of Chicago, which was recently selected by major national corporations

11   as a “pilot testing site[] for new applications of biometric‐facilitated financial transactions,

12   including finger‐scan technologies at grocery stores, gas stations, and school cafeterias” (740

13   ILCS 14/5(b)) – the Illinois Legislature enacted the BIPA, which provides, inter alia, that a

14   private entity like Ring may not obtain and/or possess an individual’s biometrics unless it: (1)

15   informs that person in writing that biometric identifiers or information will be collected or

16   stored; (2) informs that person in writing of the specific purpose and length of term for which

17   such biometric identifiers or biometric information is being collected, stored and used; (3)

18   receives a written release from the person for the collection of his or her biometric identifiers

19   or information; and (4) publishes publicly‐available written retention schedules and guidelines

20   for permanently destroying biometric identifiers and biometric information. 740 ILCS 14/15(a)‐

21   (b).

22          8.         In direct violation of each of the foregoing provisions of § 15(a) and § 15(b) of

23   the BIPA, Ring is actively collecting, storing, and using – without providing notice, obtaining

24   informed written consent, or publishing data retention policies – the biometrics of millions of

25   unwitting individuals whose faces appear in video footage captured by Ring Cameras and

26   stored by Ring.



                                                                            TERRELL MARSHALL LAW GROUP PLLC
                                                                                 936 North 34th Street, Suite 300
                                                                                 Seattle, Washington 98103‐8869
     CLASS ACTION COMPLAINT ‐ 4                                               TEL. 206.816.6603  FAX 206.319.5450
                                                                                     www.terrellmarshall.com
 1            9.         Specifically, upon information and belief, Ring has created, collected, and

 2   stored millions of “face templates” – highly detailed geometric maps of the face – from

 3   countless Illinois residents whose faces were captured by Ring Cameras. Ring then uses the

 4   analysis to further develop its own facial recognition software, likely in an effort to achieve the

 5   facial recognition functionality proposed in its recent patent filing. Each face template that

 6   Ring extracts is unique to a particular individual in the same way that a fingerprint or voiceprint

 7   uniquely identifies one, and only one, person.

 8            10.        Plaintiff brings this action individually and on behalf of all others similarly

 9   situated to prevent Ring from further violating the privacy rights of members of the public

10   whose faces have appeared in footage captured by Ring Cameras in Illinois, and to recover

11   statutory damages for Ring’s unauthorized collection, storage, and use of these individuals’

12   biometrics in violation of the BIPA.

13                                          JURISDICTION AND VENUE

14            11.        Defendant Ring LLC is within the jurisdiction of this Court. Defendant is a

15   citizen of Washington State and has availed itself of the privilege of conducting business

16   activities within the State of Washington.

17            12.        Venue is proper in King County. Defendant’s principal place of business is

18   located in King County and Defendant therefore resides in King County. RCW 4.12.020(3); RCW

19   4.12.025(3).

20                                                    PARTIES

21            13.       Plaintiff is, and has been at all relevant times, a resident and citizen of Vernon

22   Hills, Illinois.

23            14.       Ring is a Delaware limited liability company with its principal place of business at

24   410 Terry Avenue North, Seattle, Washington 98109.

25

26



                                                                               TERRELL MARSHALL LAW GROUP PLLC
                                                                                    936 North 34th Street, Suite 300
                                                                                    Seattle, Washington 98103‐8869
     CLASS ACTION COMPLAINT ‐ 5                                                  TEL. 206.816.6603  FAX 206.319.5450
                                                                                        www.terrellmarshall.com
 1                                         FACTUAL BACKGROUND

 2   I.     Biometric Technology Implicates Consumer Privacy Concerns

 3          15.       “Biometrics” refers to unique physical characteristics used to identify an

 4   individual. One of the most prevalent uses of biometrics is in facial recognition technology,

 5   which works by scanning a human face or an image thereof, extracting facial feature data

 6   based on specific “biometric identifiers” (i.e., details about the face’s geometry as determined

 7   by facial points and contours), and comparing the resulting “face template” (or “faceprint”)

 8   against the face templates stored in a “face template database.” If a database match is found,

 9   an individual may be identified.

10          16.       The use of facial recognition technology in the commercial context presents

11   numerous consumer privacy concerns. During a 2012 hearing before the United States Senate

12   Subcommittee on Privacy, Technology, and the Law, U.S. Senator Al Franken stated that “there

13   is nothing inherently right or wrong with [facial recognition technology, but] if we do not stop

14   and carefully consider the way we use [it], it may also be abused in ways that could threaten

15   basic aspects of our privacy and civil liberties.”14 Senator Franken noted, for example, that

16   facial recognition technology could be “abused to not only identify protesters at political

17   events and rallies, but to target them for selective jailing and prosecution.”15

18          17.       The Federal Trade Commission (“FTC”) has raised similar concerns, and

19   recently released a “Best Practices” guide for companies using facial recognition technology.16

20   In the guide, the FTC underscores the importance of companies’ obtaining affirmative consent

21

22

23   14
        What Facial Recognition Technology Means for Privacy and Civil Liberties: Hearing Before the
     Subcomm. on Privacy, Tech. & the Law of the S. Comm. on the Judiciary, 112th Cong. 1 (2012), available
24   at https://www.eff.org/files/filenode/jenniferlynch_eff‐senate‐testimony‐face_recognition.pdf (last
     visited Mar. 20, 2020).
25   15
             Id.
     16
             Facing Facts: Best Practices for Common Uses of Facial Recognition Technologies, Federal Trade
26   Commission (Oct. 2012), available at http://www.ftc.gov/sites/default/files/documents/reports/facing‐
     facts‐best‐practices‐common‐uses‐facial‐recognition‐technologies/121022facialtechrpt.pdf (last visited
     Mar. 1, 2016).

                                                                             TERRELL MARSHALL LAW GROUP PLLC
                                                                                  936 North 34th Street, Suite 300
                                                                                  Seattle, Washington 98103‐8869
     CLASS ACTION COMPLAINT ‐ 6                                                TEL. 206.816.6603  FAX 206.319.5450
                                                                                      www.terrellmarshall.com
 1   from consumers before extracting and collecting their biometric identifiers and biometric

 2   information from digital photographs.

 3   II.     Illinois’s Biometric Information Privacy Act

 4           18.       In 2008, Illinois enacted the BIPA due to the “very serious need [for]

 5   protections for the citizens of Illinois when it [comes to their] biometric information.” Illinois

 6   House Transcript, 2008 Reg. Sess. No. 276. The BIPA makes it unlawful for a company to, inter

 7   alia, “collect, capture, purchase, receive through trade, or otherwise obtain a person’s or a

 8   customer’s biometric identifiers17 or biometric information, unless it first:

 9                   (l) informs the subject . . . in writing that a biometric identifier or
                     biometric information is being collected or stored;
10

11                   (2) informs the subject . . . in writing of the specific purpose and
                     length of term for which a biometric identifier or biometric
12                   information is being collected, stored, and used; and
13
                     (3) receives a written release executed by the subject of the
14                   biometric identifier or biometric information or the subject’s
                     legally authorized representative.
15

16   740 ILCS 14/15 (b).
17             19.     Section 15(a) of the BIPA also provides:
18
                     A private entity in possession of biometric identifiers or biometric
19                   information must develop a written policy, made available to the
                     public, establishing a retention schedule and guidelines for
20
                     permanently destroying biometric identifiers and biometric
21                   information when the initial purpose for collecting or obtaining
                     such identifiers or information has been satisfied or within 3 years
22                   of the individual’s last interaction with the private entity,
                     whichever occurs first.
23
     740 ILCS 14/15(a).
24

25

26   17
       BIPA’s definition of “biometric identifier” expressly includes information collected about the
     geometry of the face (i.e., facial data obtained through facial recognition technology). See 740 ILCS
     14/10.

                                                                               TERRELL MARSHALL LAW GROUP PLLC
                                                                                    936 North 34th Street, Suite 300
                                                                                    Seattle, Washington 98103‐8869
     CLASS ACTION COMPLAINT ‐ 7                                                  TEL. 206.816.6603  FAX 206.319.5450
                                                                                        www.terrellmarshall.com
 1          20.     As alleged below, Ring’s practices of collecting, storing, and using individuals’

 2   biometric identifiers and information ‐‐ derived from videos taken and uploaded in Illinois

 3   without informed written consent ‐‐ violate all three prongs of § 15(b) of the BIPA. Ring’s

 4   failure to provide a publicly‐available written policy regarding its schedule and guidelines for

 5   the retention and permanent destruction of individuals’ biometric information also violates §

 6   15(a) of the BIPA.

 7   III.   Ring Violates Illinois’s Biometric Information Privacy Act

 8          21.     Upon information and belief, for years, Ring has been storing and using the video

 9   footage captured from its users’ Ring Cameras. Specifically, Ring has assigned teams to

10   manually tag individuals appearing in this video footage so that its software can capture

11   biometric data from the video, including the tagged individual’s facial geography, and use it to

12   bolster its own facial recognition technology. Ring does so without seeking or receiving consent

13   of every individual appearing in this video footage.

14          22.     Upon information and belief, unbeknownst to visitors they appear in Ring

15   Cameras’ video footage, and, in direct violation of § 15(b)(1) of the BIPA, Ring’s facial

16   recognition technology scans each and every face that has been tagged by its team members,

17   extracts geometric data relating to the unique points and contours (i.e., biometric identifiers)

18   of each face, and then uses that data to improve Ring’s facial recognition technology – all

19   without ever informing anyone of this practice.

20          23.     In direct violation of §§ 15(b)(2) and 15(b)(3) of the BIPA, Ring never informed

21   Illinois residents who had their face templates collected of the specific purpose and length of

22   time for which their biometric identifiers or information would be collected, stored, and used,

23   nor did Ring obtain a written release from any of these individuals.

24          24.     In direct violation of § 15(a) of the BIPA, Ring does not have written, publicly‐

25   available policies identifying their retention schedules, or guidelines for permanently

26   destroying any of these biometric identifiers or information.



                                                                            TERRELL MARSHALL LAW GROUP PLLC
                                                                                 936 North 34th Street, Suite 300
                                                                                 Seattle, Washington 98103‐8869
     CLASS ACTION COMPLAINT ‐ 8                                               TEL. 206.816.6603  FAX 206.319.5450
                                                                                     www.terrellmarshall.com
 1   IV.    Plaintiff’s Experience

 2          25.     Plaintiff does not have, and has never had, an account or other sort of

 3   contractual relationship with Ring, nor has Plaintiff ever owned or used a Ring Camera.

 4          26.     Between January 1, 2019 and March 18, 2020, Plaintiff visited several homes in

 5   Illinois at which a Ring Camera was installed and, on each occasion, has appeared in the video

 6   footage taken by the Ring Cameras. Upon information and belief, Ring has accessed and used

 7   this video footage by identifying Plaintiff as she appears in the videos and has captured her

 8   biometric data by allowing its facial recognition software to scan her facial features, including

 9   the contours of her face, and the distances between her eyes, nose, and ears.

10          27.     The resulting biometric data Ring captured, and the process by which its facial

11   recognition program captured the biometric data, was then used to improve the capabilities of

12   its facial recognition software.

13          28.     Plaintiff never consented, agreed, or gave permission – written or otherwise – to

14   Ring for the collection or storage of her unique biometric identifiers or biometric information.

15          29.     Further, Ring never provided Plaintiff with, nor did she ever sign a written

16   release, allowing Ring to collect or store her unique biometric identifiers or biometric

17   information.

18          30.     Likewise, Ring never provided Plaintiff with an opportunity to prohibit or

19   prevent the collection, storage, or use of her unique biometric identifiers or biometric

20   information, nor does Ring have any guidelines in place for permanently destroying any of her

21   biometric identifiers or information.

22          31.     Nevertheless, when Plaintiff unknowingly appeared before the Ring Cameras,

23   Ring took that video footage, captured her facial geography, and used it to improve its facial

24   recognition technology, all in direct violation of the BIPA.

25

26



                                                                          TERRELL MARSHALL LAW GROUP PLLC
                                                                               936 North 34th Street, Suite 300
                                                                               Seattle, Washington 98103‐8869
     CLASS ACTION COMPLAINT ‐ 9                                             TEL. 206.816.6603  FAX 206.319.5450
                                                                                   www.terrellmarshall.com
 1                                          CLASS ALLEGATIONS

 2           32.     Class Definition: Pursuant to CR 23, Plaintiff brings this case as a class action on

 3   behalf of the Class defined as follows:

 4                   All Illinois residents who had their biometric identifiers, including
 5                   scans of their facial geometry, collected, captured, received, or
                     otherwise obtained by Ring from videos or other visual media
 6                   captured by a Ring Camera.
 7           The following are excluded from the Class: (1) any Judge presiding over this action and

 8   members of his or her family; (2) Ring, its subsidiaries, parents, successors, predecessors, and

 9   any entity in which Ring or its parent has a controlling interest (as well as current or former

10   employees, officers and directors); (3) persons who properly execute and file a timely request

11   for exclusion from the Class; (4) persons whose claims in this matter have been finally

12   adjudicated on the merits or otherwise released; (5) Plaintiff’s counsel and Ring’s counsel;

13   (6) the legal representatives, successors, and assigns of any such excluded persons; and (7) any

14   Illinois resident who has purchased a Ring Camera.

15           33.       Numerosity: Given that the number of persons within the Class includes

16   essentially all individuals who have passed by any home with a Ring Camera, that number is

17   undoubtedly substantial. It is, therefore, impractical to join each member of the Class as

18   named plaintiffs. Further, the size and relatively modest value of the claims of the individual

19   members of the Class renders joinder impractical. Accordingly, utilization of the class action

20   mechanism is the most economically feasible means of determining and adjudicating the

21   merits of this litigation.

22           34.       Commonality and Predominance: There are well‐defined common questions

23   of fact and law that exist as to all members of the Class and that predominate over any

24   questions affecting only individual members of the Class. These common legal and factual

25   questions, which do not vary from Class member to Class member, and which may be

26



                                                                            TERRELL MARSHALL LAW GROUP PLLC
                                                                                 936 North 34th Street, Suite 300
                                                                                 Seattle, Washington 98103‐8869
     CLASS ACTION COMPLAINT ‐ 10                                              TEL. 206.816.6603  FAX 206.319.5450
                                                                                     www.terrellmarshall.com
 1   determined without reference to the individual circumstances of any Class member include,

 2   but are not limited to, the following:

 3          (a)     whether Ring collected or otherwise obtained Plaintiff’s and the Class

 4                  members’ biometric identifiers or biometric information;

 5          (b)     whether Ring properly informed Plaintiff and the Class members that it

 6                  collected, used, and stored their biometric identifiers or biometric

 7                  information;

 8          (c)     whether Ring obtained a written release (as defined in 740 ILCS 1410) to

 9                  collect, use, and store Plaintiff’s and the Class members’ biometric

10                  identifiers or biometric information;

11          (d)     whether Ring developed a written policy, made available to the public,

12                  establishing a retention schedule and guidelines for permanently destroying

13                  biometric identifiers and biometric information when the initial purpose for

14                  collecting or obtaining such identifiers or information has been satisfied or

15                  within three years of their last interaction, whichever occurs first;

16          (e)     whether Ring used Plaintiff’s and the Class members’ biometric identifiers

17                  or biometric information to identify them; and

18          (f)     whether Ring’s violations of the BIPA were committed intentionally,

19                  recklessly, or negligently.

20          35.     Adequate Representation: Plaintiff has retained and is represented by qualified

21   and competent counsel who are highly experienced in complex consumer class action

22   litigation. Plaintiff and her counsel are committed to vigorously prosecuting this class action.

23   Neither Plaintiff nor her counsel have any interest adverse to, or in conflict with, the interests

24   of the absent members of the Class. Plaintiff is able to fairly and adequately represent and

25   protect the interests of the Class. Plaintiff has raised viable statutory claims of the type

26   reasonably expected to be raised by members of the Class and will vigorously pursue those



                                                                           TERRELL MARSHALL LAW GROUP PLLC
                                                                                936 North 34th Street, Suite 300
                                                                                Seattle, Washington 98103‐8869
     CLASS ACTION COMPLAINT ‐ 11                                             TEL. 206.816.6603  FAX 206.319.5450
                                                                                    www.terrellmarshall.com
 1   claims. If necessary, Plaintiff may seek leave of this Court to amend this Complaint to include

 2   additional Class representatives to represent the Class, or additional claims as may be

 3   appropriate.

 4          36.     Superiority: A class action is superior to all other available methods for the fair

 5   and efficient adjudication of this controversy because individual litigation of the claims of all

 6   Class members is impracticable. Even if every member of the Class could afford to pursue

 7   individual litigation, the court system could not, and it would be unduly burdensome to the

 8   courts in which individual litigation of numerous cases would proceed. Individualized litigation

 9   would also present the potential for varying, inconsistent, or contradictory judgments, and

10   would magnify the delay and expense to all parties and to the court system resulting from

11   multiple trials of the same factual issues. By contrast, the maintenance of this action as a class

12   action, with respect to some or all of the issues presented herein, presents few management

13   difficulties, conserves the resources of the parties and of the court system, and protects the

14   rights of each member of the Class. Plaintiff anticipates no difficulty in the management of this

15   action as a class action. Class‐wide relief is essential to compel compliance with the BIPA.

16                                        FIRST CAUSE OF ACTION

17                                   Violation of 740 ILCS 14/1, et seq.

18                                  (On Behalf of Plaintiff and the Class)

19          37.     Plaintiff incorporates the foregoing allegations as if fully set forth herein.

20          38.     The BIPA makes it unlawful for any private entity to, among other things,

21   “collect, capture, purchase, receive through trade, or otherwise obtain a person’s or a

22   customer’s biometric identifiers or biometric information, unless it first: “(1) informs the

23   subject . . . in writing that a biometric identifier or biometric information is being collected or

24   stored; (2) informs the subject . . . in writing of the specific purpose and length of term for

25   which a biometric identifier or biometric information is being collected, stored, and used; and

26



                                                                             TERRELL MARSHALL LAW GROUP PLLC
                                                                                  936 North 34th Street, Suite 300
                                                                                  Seattle, Washington 98103‐8869
     CLASS ACTION COMPLAINT ‐ 12                                               TEL. 206.816.6603  FAX 206.319.5450
                                                                                      www.terrellmarshall.com
 1   (3) receives a written release executed by the subject of the biometric identifier or biometric

 2   information. . . .” 740 ILCS 14/15(b).

 3          39.     Ring is a Delaware limited liability company and thus qualifies as a “private

 4   entity” under the BIPA. See 740 ILCS 14/10.

 5          40.     Plaintiff and Class members are individuals who had their “biometric identifiers”

 6   and “biometric information,” including scans of their facial geometry, collected, captured,

 7   received, or otherwise obtained by Ring from videos that were taken Ring Cameras from within

 8   the state of Illinois. See 740 ILCS 14/10.

 9          41.     Ring systematically and automatically collected, used, and stored Plaintiff’s and

10   Class members’ biometric identifiers and/or biometric information without first obtaining the

11   written release required by 740 ILCS 14/15(b)(3).

12          42.     In fact, Ring failed to properly inform Plaintiff or the Class in writing that their

13   biometric identifiers and/or biometric information was being “collected or stored” by Ring, nor

14   did Ring inform Plaintiff or Class members in writing of the specific purpose and length of term

15   for which their biometric identifiers and/or biometric information was being “collected, stored

16   and used,” as required by 740 ILCS 14/15(b)(1)‐(2).

17          43.     In addition, Ring does not publicly provide a retention schedule or guidelines for

18   permanently destroying the biometric identifiers and/or biometric information of Plaintiff or

19   Class members, as required by the BIPA. See 740 ILCS 14/15(a).

20          44.     By collecting, storing, and using Plaintiff’s and the Class members’ biometric

21   identifiers and biometric information as described herein, Ring violated the rights of Plaintiff

22   and each Class member to keep private these biometric identifiers and biometric information,

23   as set forth in BIPA.

24          45.     Individually and on behalf of the proposed Class, Plaintiff seeks: (1) injunctive

25   and equitable relief as is necessary to protect the interests of Plaintiff and the Class by

26   requiring Ring to comply with the BIPA’s requirements for the collection, storage, and use of



                                                                            TERRELL MARSHALL LAW GROUP PLLC
                                                                                 936 North 34th Street, Suite 300
                                                                                 Seattle, Washington 98103‐8869
     CLASS ACTION COMPLAINT ‐ 13                                              TEL. 206.816.6603  FAX 206.319.5450
                                                                                     www.terrellmarshall.com
 1   biometric identifiers and biometric information as described herein; (2) statutory damages for

 2   each intentional and reckless violation of the BIPA pursuant to 740 ILCS 14/20 (2), or

 3   alternatively, statutory damages pursuant to 740 ILCS 14/20(1) if the Court finds that Ring’s

 4   violations were negligent; and (3) reasonable attorneys’ fees, costs, and other litigation

 5   expenses pursuant to 740 ILCS 14/20(3).

 6                                            PRAYER FOR RELIEF

 7           WHEREFORE, Plaintiff, individually and on behalf of the proposed Class, respectfully

 8   requests that this Court enter an Order:

 9           A.       Certifying this case as a class action on behalf of the Class defined above,

10   appointing Plaintiff as representative of the Class and appointing her counsel as Class Counsel;

11           B.       Declaring that Ring’s actions, as set out above, violate the BIPA, 740 ILCS l4/1, et

12   seq.;

13           C.       Awarding statutory damages for each and every intentional and reckless

14   violation of the BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages

15   pursuant to 740 ILCS 14/20(1) if the Court finds that Ring’s violations were negligent;

16           D.       Awarding injunctive and other equitable relief as is necessary to protect the

17   interests of the Class, including, inter alia, an Order requiring Ring to collect, store, and use

18   biometric identifiers or biometric information in compliance with the BIPA;

19           E.       Awarding Plaintiff and the Class their reasonable litigation expenses and

20   attorneys’ fees;

21           F.       Awarding Plaintiff and the Class pre‐ and post‐judgment interest, to the extent

22   allowable; and

23           G.       Awarding such other and further relief as equity and justice may require.

24   //

25   //

26   //



                                                                            TERRELL MARSHALL LAW GROUP PLLC
                                                                                 936 North 34th Street, Suite 300
                                                                                 Seattle, Washington 98103‐8869
     CLASS ACTION COMPLAINT ‐ 14                                              TEL. 206.816.6603  FAX 206.319.5450
                                                                                     www.terrellmarshall.com
 1          RESPECTFULLY SUBMITTED AND DATED this 29th day of July, 2020.

 2                                          TERRELL MARSHALL LAW GROUP PLLC
 3

 4                                          By: /s/ Beth E. Terrell, WSBA #26759
                                                Beth E. Terrell, WSBA #26759
 5
                                                Email: bterrell@terrellmarshall.com
 6                                              Adrienne D. McEntee, WSBA #34061
                                                Email: amcentee@terrellmarshall.com
 7                                              Benjamin M. Drachler, WSBA #51021
                                                Email: bdrachler@terrellmarshall.com
 8
                                                936 North 34th Street, Suite 300
 9                                              Seattle, Washington 98103‐8869
                                                Telephone: (206) 816‐6603
10                                              Facsimile: (206) 319‐5450
11
                                               Katrina Carroll, pro hac vice forthcoming
12                                             Email: kcarroll@carlsonlynch.com
                                               Kyle A. Shamberg, pro hac vice forthcoming
13                                             Email: kshamberg@carlsonlynch.com
14                                             CARLSON LYNCH, LLP
                                               111 W. Wacker Drive, Suite 1240
15                                             Chicago, Illinois 60602
                                               Telephone: (312) 750‐1265
16

17                                             Natalie F. Finkelman, pro hac vice forthcoming
                                               Email: nfinkelman@sfmslaw.com
18                                             Jayne A. Goldstein, pro hac vice forthcoming
                                               Email: jgoldstein@sfmslaw.com
19
                                               James C. Shah, pro hac vice forthcoming
20                                             Email: jshah@sfmslaw.com
                                               SHEPHERD, FINKELMAN, MILLER & SHAH, LLP
21                                             1845 Walnut Street, Suite 806
22                                             Philadelphia, Pennsylvania 19103
                                               Telephone: (877) 891‐9880
23
                                            Attorneys for Plaintiff and the Putative Class
24

25

26



                                                                     TERRELL MARSHALL LAW GROUP PLLC
                                                                          936 North 34th Street, Suite 300
                                                                          Seattle, Washington 98103‐8869
     CLASS ACTION COMPLAINT ‐ 15                                       TEL. 206.816.6603  FAX 206.319.5450
                                                                              www.terrellmarshall.com
 1                                                  FILED
                                           2020 JUL 29 01:52 PM
 2                                             KING COUNTY
                                          SUPERIOR COURT CLERK
 3                                                E-FILED
                                          CASE #: 20-2-11887-7 SEA
 4

 5

 6
                        IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
 7                                IN AND FOR THE COUNTY OF KING
 8
     MICHELLE WISE, individually and on behalf of
 9   all others similarly situated,                      NO.
10                          Plaintiff,                   SUMMONS (60 DAY)
11
            v.
12
     RING LLC, a Delaware limited liability
13   company,

14                          Defendant.
15

16

17   TO:    RING LLC:
18          A lawsuit has been started against you in the above‐entitled court by the Plaintiff. The
19   Plaintiff’s claims are stated in the written complaint, a copy of which is served upon you with
20   this summons.
21          In order to defend against this lawsuit, you must respond to the complaint by stating
22   your defense in writing, and by serving a copy upon the person signing this summons within 60
23   days after the service of this summons, excluding the day of service, or a default judgment may
24   be entered against you without notice. A default judgment is one where Plaintiff is entitled to
25   what has been asked for because you have not responded. If you serve a notice of appearance
26   on the undersigned person, you are entitled to notice before a default judgment may be
27

                                                                          TERRELL MARSHALL LAW GROUP PLLC
                                                                               936 North 34th Street, Suite 300
                                                                              Seattle, Washington 98103‐8869
     SUMMONS (60 DAY) – 1                                                   TEL. 206.816.6603  FAX 206.319.5450
                                                                                   www.terrellmarshall.com
 1   entered.

 2          You may demand that Plaintiff files this lawsuit with the Court. If you do so, the demand

 3   must be in writing and must be served upon Plaintiff. Within fourteen (14) days after you serve

 4   the demand, Plaintiff must file this lawsuit with the Court, or the service on you of this

 5   Summons and Complaint will be void.

 6          If you wish to seek the advice of an attorney in this matter, you should do so promptly

 7   so that your written response, if any, may be served on time.

 8          THIS SUMMONS is issued pursuant to Rule 4 of the Superior Court Civil Rules of the

 9   State of Washington.

10          DATED this 29th day of July, 2020.

11                                               TERRELL MARSHALL LAW GROUP PLLC
12

13                                               By: /s/ Beth E. Terrell, WSBA #26759
                                                     Beth E. Terrell, WSBA #26759
14
                                                     Email: bterrell@terrellmarshall.com
15                                                   Adrienne D. McEntee, WSBA #34061
                                                     Email: amcentee@terrellmarshall.com
16                                                   Benjamin M. Drachler, WSBA #51021
                                                     Email: bdrachler@terrellmarshall.com
17
                                                     936 North 34th Street, Suite 300
18                                                   Seattle, Washington 98103‐8869
                                                     Telephone: (206) 816‐6603
19                                                   Facsimile: (206) 319‐5450
20
                                                     Katrina Carroll, pro hac vice forthcoming
21                                                   Email: kcarroll@carlsonlynch.com
                                                     Kyle A. Shamberg, pro hac vice forthcoming
22                                                   Email: kshamberg@carlsonlynch.com
23                                                   CARLSON LYNCH, LLP
                                                     111 W. Wacker Drive, Suite 1240
24                                                   Chicago, Illinois 60602
                                                     Telephone: (312) 750‐1265
25

26

27

                                                                           TERRELL MARSHALL LAW GROUP PLLC
                                                                                936 North 34th Street, Suite 300
                                                                               Seattle, Washington 98103‐8869
     SUMMONS (60 DAY) – 2                                                    TEL. 206.816.6603  FAX 206.319.5450
                                                                                    www.terrellmarshall.com
                               Natalie F. Finkelman, pro hac vice forthcoming
 1                             Email: nfinkelman@sfmslaw.com
 2                             Jayne A. Goldstein, pro hac vice forthcoming
                               Email: jgoldstein@sfmslaw.com
 3                             James C. Shah, pro hac vice forthcoming
                               Email: jshah@sfmslaw.com
 4
                               SHEPHERD, FINKELMAN, MILLER & SHAH, LLP
 5                             1845 Walnut Street, Suite 806
                               Philadelphia, Pennsylvania 19103
 6                             Telephone: (877) 891‐9880
 7
                            Attorneys for Plaintiff and the Putative Class
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

                                                      TERRELL MARSHALL LAW GROUP PLLC
                                                           936 North 34th Street, Suite 300
                                                          Seattle, Washington 98103‐8869
     SUMMONS (60 DAY) – 3                               TEL. 206.816.6603  FAX 206.319.5450
                                                               www.terrellmarshall.com
                                                                                                                        CHS / ALL
                                                                                                     Transmittal Number: 21880416
Notice of Service of Process                                                                            Date Processed: 08/12/2020

Primary Contact:           Ms. Lynn Radliff
                           Amazon.Com, Inc.
                           440 Terry Ave N
                           Seattle, WA 98109-5210

Electronic copy provided to:                   Rebecca Hartley
                                               Joell Parks
                                               Kimberly Thomas
                                               Stephen Swisher
                                               Kaitlyn Bunker
                                               Michelle King
                                               Theresa Nixon
                                               Sara Rawson
                                               Lizette Fernandez
                                               Marcela Viegas
                                               Stephanie Habben
                                               Karen Curtis
                                               Gianmarco Vairo
                                               Jesse Jensen
                                               Lynn Foley-Jefferson
                                               Vivian Ching
                                               Rochelle Lewis
                                               Eugide Matondo
                                               Maria Catana

Entity:                                       Ring LLC
                                              Entity ID Number 3229847
Entity Served:                                Ring LLC
Title of Action:                              Michelle Wise vs. Ring LLC
Matter Name/ID:                               Michelle Wise vs. Ring LLC (10434564)
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Class Action
Court/Agency:                                 King County Superior Court, WA
Case/Reference No:                            20-2-11887-7 SEA
Jurisdiction Served:                          Delaware
Date Served on CSC:                           08/12/2020
Answer or Appearance Due:                     60 Days
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Beth E. Terrell
                                              206-816-6603

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
